EXHIBIT 10.49.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called the
“First Amendment”) dated for reference as of February 21, 2007, by and among
ENERGY TRANSFER PARTNERS, L.P. (the “Borrower”), a Delaware limited partnership,
and WACHOVIA BANK, NATIONAL ASSOCIATION, as the Administrative Agent under the
Credit Agreement described below (in such capacity, the “Administrative Agent”),
with the consent of the Majority Lenders under such Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent, the LC Issuer, Swingline
Lender, Co-Syndication Agents, Co-Documentation Agents and Senior Managing
Agents named therein and the Lenders from time to time party thereto (“Lenders”)
are parties to that certain Amended and Restated Credit Agreement dated as of
June 29, 2006 (as heretofore amended, supplemented, or otherwise modified, the
“Original Agreement”), for the purpose and consideration therein expressed,
whereby Lenders are obligated to extend credit to the Borrower as therein
provided; and

WHEREAS, the Borrower, the Administrative Agent, and the Majority Lenders desire
to amend the Original Agreement as provided herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement and in consideration
of the loans and other credit that may hereafter be extended by Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I. – Definitions and References

Section 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this First Amendment. The term “the Credit Agreement” shall mean the Original
Agreement as amended by this First Amendment.

ARTICLE II. – Amendments to Original Agreement

Section 2.1. Additional Definitions. Article I of the Original Agreement is
hereby amended to add the following definitions:

“‘Transwestern Companies’ means TWP and its Subsidiaries, whether now existing
or hereafter formed or acquired.



--------------------------------------------------------------------------------

“‘TWP’ means Transwestern Pipeline Company, LLC., or any successor thereto

“‘TWP Note Agreement’ means that certain Note Agreement dated as of November 17,
2004 among TWP and the various Purchasers party thereto, as from time to time
amended, modified or supplemented and any document or agreement governing any
Indebtedness that is a refinancing, refunding, renewal or extension of the
Indebtedness thereunder; provided that (i) the amount of Indebtedness governed
thereby is not increased at the time of such amendment, modification,
supplement, refinancing, refunding, renewal or extension except by an amount
equal to any applicable prepayment premium on such Indebtedness and (ii) the
amortization, maturity, and covenants thereof, including of any document or
agreement governing such refinancing, refunding, renewing or extending
Indebtedness are no less favorable in any material respect to the Loan Parties
or the Lenders than the terms governing the Indebtedness on the date hereof, and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed a then applicable market interest rate.”

Section 2.2. Waiver of Guaranty of the Transwestern Companies under
Section 6.11. Section 6.11 of the Original Agreement is hereby amended to add
the following as Section 6.11(i) to the end thereof:

“(i) The Transwestern Companies, as Restricted Subsidiaries, shall not be
obligated to execute and deliver to the Administrative Agent a Guaranty solely
as a result of the provisions of Section 6.11(b); provided, however, the
forgoing will not be construed to limit or impair the requirement that one or
more of the Transwestern Companies execute and deliver a Guaranty in order for
the Borrower to comply with Section 6.11(a) or Section 6.11(d); provided,
further, so long as the Transwestern Companies have not executed and delivered
to the Administrative Agent a Guaranty, the Borrower shall not (a) permit any
material asset of the Borrower or any other Restricted Subsidiary of the
Borrower, to be directly or indirectly contributed, conveyed, assigned or
otherwise transferred to a Transwestern Company (other than (i) assets of
another Transwestern Company or (ii) so long as no Event of Default exists or
would result therefrom, contributions of cash or Cash Equivalents), (b) permit
any other Restricted Subsidiary of the Borrower, other than of another
Transwestern Company, to guaranty or create Liens on its assets to secure any
liabilities or Indebtedness of any Transwestern Company, or (c) permit the
Borrower or any Restricted Subsidiary of the Borrower, other than another
Transwestern Company, to be merged or consolidated with a Transwestern Company.
In the event that one or more of the Transwestern Companies is required to
execute and deliver a Guaranty pursuant to the terms of Section 6.11(d), if
Indebtedness is then outstanding under the TWP Note Agreement, the requirement
in Section 6.11(d) that such Guaranty be executed and delivered by such
Transwestern Company within ten (10) days shall be extended to the earliest of
(x) 120 days or (y) the date that such Guaranty may be provided without
violating the TWP Note Agreement and (z) the date no such Indebtedness is
outstanding.”



--------------------------------------------------------------------------------

Section 2.3. Minimum Guarantor EBITDA and Minimum Guarantor Book Value.
Section 6.11(c) of the Original Agreement is amended in its entirety to read as
follows:

“(c) Without limiting Section 6.11(a) or (b), a sufficient number of Restricted
Subsidiaries existing on the Closing Date shall execute and deliver to
Administrative Agent a Guaranty such that:

(i) the aggregate amount of the Borrower’s EBITDA for the Fiscal Year ended
August 31, 2005 plus the EBITDA of each of the Guarantors during such Fiscal
Year is equal to the Minimum Guarantor EBITDA for such Fiscal Year, and

(ii) the book value of Borrower’s assets plus the aggregate book value of the
assets of Guarantors, in each case other than assets consisting of investments
in Subsidiaries of such Person, exceeds the Minimum Guarantor Book Value.”

For purposes of this Section 6.11(c) and Section 6.11(d) the term “Minimum
Guarantor Book Value” means, (a) prior to December 1, 2006, seventy five percent
(75%) or more of the book value of the Borrower’s Consolidated assets and
(b) thereafter, sixty five percent (65%) or more of the book value of the
Borrower’s Consolidated assets, and the term “Minimum Guarantor EBITDA” means,
(a) prior to December 1, 2006, seventy five percent (75%) or more of the
Consolidated EBITDA for the applicable period and (b) thereafter, sixty five
percent (65%) or more of the Consolidated EBITDA for the applicable period.”

Section 2.4. Indebtedness under the TWP Note Agreements. Section 7.01(f) of the
Original Agreement is hereby amended to add the following proviso to the end
thereof immediately prior to the word “and”:

“; provided further, this Section 7.01(f) shall not apply to Indebtedness under
the TWP Note Agreements;”

Section 2.5. Restrictive and Negative Pledge Agreements. Section 7.09 of the
Original Agreement is hereby amended to add the following sentence to the end
thereof:

“This section shall not apply to the contractual provisions of the TWP Note
Agreement existing on the date TWP became a Subsidiary of the Borrower.”

ARTICLE III. – Conditions of Effectiveness

Section 3.1. Effective Date. This First Amendment shall become effective
December 1, 2006 (the “Effective Date”), provided that the Administrative Agent
shall have received, at the Administrative Agent’s office on or prior to
March 2, 2007, of a



--------------------------------------------------------------------------------

counterpart of this First Amendment executed and delivered by the Borrower and
the Administrative Agent, a counterpart of the Guarantors’ Consent attached
hereto signed by each of the Guarantors, and a counterpart of the Lenders’
Consent attached hereto signed by Lenders constituting Majority Lenders.

ARTICLE IV. – Representations and Warranties

Section 4.1. Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to execute and deliver this First
Amendment, the Borrower represents and warrants to each Lender that:

(a) The representations and warranties contained in Article V of the Original
Agreement are true and correct in all material respects at and as of the time of
the effectiveness hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.

(b) The Borrower has duly taken all action necessary to authorize the execution
and delivery by it of this First Amendment, the Borrower is duly authorized to
borrow monies under the Credit Agreement, and the Borrower is duly authorized to
perform its obligations under the Credit Agreement.

(c) The execution and delivery by the Borrower of this First Amendment, the
performance by the Borrower of its obligations hereunder and the consummation of
the transactions contemplated hereby do not and will not conflict with any Law
or of the organizational documents of any Restricted Person, or of any material
agreement, judgment, license, order or permit applicable to or binding upon any
Restricted Person, or result in the creation of any Lien upon any assets or
properties of any Restricted Person. Except for those which have been obtained,
no consent, approval, authorization or order of any Tribunal or third party is
required in connection with the execution and delivery by the Borrower of this
First Amendment or the consummation by any Restricted Person of the transactions
contemplated hereby.

(d) When duly executed and delivered, this First Amendment will be a legal and
binding obligation of the Borrower enforceable in accordance with its terms,
except as limited by bankruptcy, insolvency or similar laws of general
application relating to the enforcement of creditors’ rights and by equitable
principles of general application.

ARTICLE V. – Miscellaneous

Section 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Loan Document shall be deemed to be a reference to the
Original Agreement as hereby amended. The execution, delivery and effectiveness
of this First Amendment shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of Lenders or the Administrative Agent
under the Credit Agreement, the Notes, or any other Loan Document nor constitute
a waiver of any provision of the Credit Agreement, the Notes or any other Loan
Document.



--------------------------------------------------------------------------------

Section 5.2. Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrower herein shall survive the execution and delivery
of this First Amendment and the performance hereof, and shall further survive
until all of the Obligations are paid in full. All statements and agreements
contained in any certificate or instrument delivered by any Restricted Person
hereunder or under the Credit Agreement to the Administrative Agent or any
Lender shall be deemed to constitute representations and warranties by, and
agreements and covenants of, the Borrower under this First Amendment and under
the Credit Agreement.

Section 5.3. Loan Documents. This First Amendment is a Loan Document, and all
provisions in the Credit Agreement pertaining to Loan Documents apply hereto.

Section 5.4. Governing Law. This First Amendment shall be governed by and
construed in accordance with the laws applicable to the Credit Agreement.

Section 5.5. Counterparts. This First Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same First
Amendment.

THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this First Amendment
dated as of the 21st day of February, 2007, but effective on the Effective Date
set forth herein.

 

ENERGY TRANSFER PARTNERS, L.P.

By:   Energy Transfer Partners GP, L.P., its general partner By:   Energy
Transfer Partners, L.L.C.,   its general partner By:  

/s/ Ray C. Davis

    Ray C. Davis     Co-Chief Executive Officer



--------------------------------------------------------------------------------

Each of the undersigned Guarantors hereby consents to this First Amendment,
dated as of February 21, 2007, but effective on the Effective Date set forth
therein, among Energy Transfer Partners, L.P., Wachovia Bank, National
Association, as Administrative Agent, and the Lenders party thereto.

 

LA GRANGE ACQUISITION, L.P. By:   LA GP, LLC, its general partner By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer   ETC GAS COMPANY, LTD.   ETC TEXAS
PIPELINE, LTD.   ETC TEXAS PROCESSING, LTD.   ETC KATY PIPELINE, LTD. By:   LG
PL, LLC, their general partner By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer ETC MARKETING, LTD. By:   LGM, LLC,
its general partner By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer ETC OASIS, L.P. By:   ETC OASIS GP,
LLC, its general partner By:    

/s/ Ray C. Davis

    Ray C. Davis     Co-Chief Executive Officer



--------------------------------------------------------------------------------

  OASIS PIPELINE, LP By:   ETC OASIS GP, LLC, its general partner

By:

 

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer WHISKEY BAY GAS COMPANY, LTD.
WHISKEY BAY GATHERING COMPANY, LTD. CHALKLEY TRANSMISSION COMPANY, LTD. ET
COMPANY I, LTD. By:   FIVE DAWACO, LLC, their general partner

By:

 

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer TEXAS ENER TEXAS ENERGY TRANSFER
COMPANY, LTD. By:   TETC, LLC, its general partner

By:

 

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer OASIS PIPE LINE COMPANY By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer OASIS PIPE LINE FINANCE COMPANY By:
 

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer OASIS PARTNER COMPANY By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer

CONSENT AND AGREEMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

OASIS PIPE LINE MANAGEMENT COMPANY By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer OASIS PIPE LINE COMPANY TEXAS L.P.
By:     OASIS PIPE LINE MANAGEMENT COMPANY, its general partner By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer LG PL, LLC By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer LGM, LLC By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer ETC OASIS GP, LLC By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer FIVE DAWACO, LLC By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer TETC, LLC By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer

CONSENT AND AGREEMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ENERGY TRANSFER FUEL, LP ET FUEL PIPELINE, L.P. By:   ENERGY TRANSFER FUEL GP,
LLC, their general partner By:  

/s/ Ray C. Davis

    Ray C. Davis     Co-Chief Executive Officer ENERGY TRANSFER FUEL GP, LLC By:
   

/s/ Ray C. Davis

    Ray C. Davis   Co-Chief Executive Officer HPL HOLDINGS GP, L.L.C. By:    

/s/ Ray C. Davis

    Ray C. Davis   Co-Chief Executive Officer HP HOUSTON HOLDINGS, L.P. HPL
CONSOLIDATION LP By:   HPL HOLDINGS GP, L.L.C.,   their general partner By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer HPL STORAGE GP LLC By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer

CONSENT AND AGREEMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

HPL ASSET HOLDINGS LP HPL LEASECO LP By:   HPL STORAGE GP LLC,   their general
partner By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer HPL GP, LLC By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer HOUSTON PIPE LINE COMPANY LP HPL
RESOURCES COMPANY LP HPL GAS MARKETING LP By:   HPL GP, LLC,   their general
partner By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer HPL HOUSTON PIPE LINE COMPANY, LLC
By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer TITAN ENERGY PARTNERS, L.P. By:  
TITAN ENERGY GP, L.L.C., its general partner By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer

CONSENT AND AGREEMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

TITAN ENERGY GP, L.L.C. By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer TITAN PROPANE LLC By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer TITAN PROPANE SERVICES, INC. By:  

/s/ Ray C. Davis

  Ray C. Davis   Co-Chief Executive Officer

CONSENT AND AGREEMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT